*387On consideration of the petition for extraordinary relief in the nature of a writ of prohibition to prevent the military judge from ordering the forcible shaving of Petitioner’s facial hair, and the Government’s answer, it is ordered that the petition is denied without prejudice as premature because the military judge has not issued a definitive order for Petitioner to be forcibly shaved.
Should the military judge issue an order that Petitioner be forcibly shaved, Petitioner shall be afforded the opportunity to file a petition for extraordinary relief with the United States Army Court of Criminal Appeals prior to the execution of the order. Also, if such an order is given, the military judge shall address those issues raised in this writ proceeding that he has not yet had an opportunity to address on the record, including, among other matters:
(1) whether the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb (2006), applies in the context of this court-martial; and
(2) if so, what compelling interest(s), if any, are implicated in the specific courts martial context presented and why forcible shaving is the least restrictive means of furthering the compelling governmental interest(s) including, if relevant, consideration as to why an instruction to the court members, if requested by the Petitioner, is not the least restrictive means in the court-martial context. See United States v. West, 12 C.M.A. 670, 674, 31 C.M.R. 256, 260 (1962).
Petitioner’s motions to waive submission of supporting documents under Rule 27(a)(2)(C) and to attach a transcript are granted. Petitioner’s motion for an enlargement of time to reply to the Government’s answer is denied as moot.
The stay of proceedings that was ordered on August 15, 2012, is hereby lifted.*

 In view of the existence of a vacant position on the Court, notice is hereby given that the Chief Judge has called upon Senior Judge Andrew S. Effron to perform judicial duties in the above-captioned case, and that Senior Judge Effron has consented to perform judicial duties in said case under Article 142(e)(1)(A)(ii). Uniform Code of Military Justice, 10 U.S.C. § 942(e)(1)(A)(ii) (2006).